                              IN THE UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF TEXAS
                                      FORT WORTH DIVISION

KEVIN DUANE TALKINGTON,                                 §
                                                        §
                  Petitioner,                           §
                                                        §
v.                                                      §        Civil Action No. 4:17-CV-741-O
                                                        §
LORIE DAVIS, Director,                                  §
Texas Department of Criminal Justice,                   §
Correctional Institutions Division,                     §
                                                        §
                  Respondent.                           §

                                         OPINION AND ORDER

         Before the Court is a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 filed

by Petitioner, Kevin Duane Talkington, a state prisoner confined in the Correctional Institutions

Division of the Texas Department of Criminal Justice (TDCJ), against Lorie Davis, director of

TDCJ, Respondent. After considering the pleadings and relief sought by Petitioner, the Court has

concluded that the petition should be denied.

I. BACKGROUND

         On February 6, 2014, a jury in Tarrant County, Texas, Case No. 1269829D, found Petitioner

guilty on three counts of aggravated sexual assault of Jane,1 a child under 14 years of age, and two

counts of indecency with Jane by contact, Petitioner pleaded true to the repeat-offender notice in the

indictment, and the trial court assessed his punishment at 40 years’ confinement for each count of

aggravated sexual assault and 15 years’ confinement for each count of indecency with a child.

Clerk’s R. 79-89, ECF No. 22-10. Petitioner’s convictions were affirmed on appeal, and the Texas



         1
        The state appellate court referred to the child by Jane, a pseudonym, to protect her identify, as does this Court.
Mem. Op. 2 & n.2, ECF No. 22-3.
Court of Criminal Appeals refused his petition for discretionary review. Docket Sheet 1-2, ECF No.

22-2. Petitioner also challenged his convictions in three postconviction state habeas-corpus

applications.2 The first two were denied by the Texas Court of Criminal Appeals on the findings of

the trial court and the third was dismissed as a subsequent application under Texas Rule of Criminal

Procedure article 11.07, § 4. SHR02, SHR03 & SHR05,3 ECF Nos. 22-24, 22-27 & 22-32; Actions

Taken, ECF Nos. 22-19, 22-26 & 22-30. This federal habeas-corpus petition followed.

         The facts of the case were summarized by the state appellate court as follows:

                 In January 2011, Jane, [Petitioner]’s eleven-year-old stepdaughter, made an
         outcry of sexual abuse to CPS investigator Jennifer Abbott. Jane told Abbott that
         [Petitioner] had “touched her privacy spot with his tongue, . . . licked her chest, . . .
         put her on top of the washer and . . . laid on top of her and kissed her and that one
         time in the shower that he pulled the curtain back [and] told her to bend over and
         shake her tushy.” Following this interview, Abbott took Jane to Alliance for
         Children, where Jane told forensic interviewer Joy Hallum that Talkington had “put[]
         his mouth onto her vagina, touch[ed] her vagina with his hands, put[ ] his penis to her
         anus, put[ ] his penis to her vagina, and then [had] her put her mouth onto his penis.”

                At trial, [Petitioner] objected to the “outcry” testimony of both Hallum and
         Abbott. Specifically, [Petitioner] argued that Abbott’s testimony was unreliable and
         Hallum’s testimony should be limited to discussing the specific acts that Abbott did
         not describe. The trial court held an outcry hearing and, after listening to the
         testimony, overruled the objection.

                 In addition to hearing Hallum’s and Abbott’s testimony, the jury also viewed
         the video of Hallum’s forensic interview with Jane and heard testimony from Jane
         herself. Jane testified at length, describing several instances in which [Petitioner] had
         touched her inappropriately. Jane told the jury that [Petitioner] placed his hands and
         mouth on her breast and then moved his hands to her vagina. She testified that
         another time [Petitioner] had put his mouth on her vagina. Jane also described
         another instance in which [Petitioner] placed his mouth and hands on her vagina and

         2
         The second application was actually a supplement to the initial application for purposes of adding an additional
ground for relief. SHR03 9, ECF No. 22-27.
         3
          “SHR02” refers to the record of Petitioner’s state habeas proceeding in WR-86,063-02; “SHR03” refers to the
record of his state habeas proceeding in WR-86,063-03; and “SHR05” refers to the record of his state habeas proceeding
in WR-86,063-05.

                                                           2
       then engaged in anal sex with her. Lastly, Jane told the jury that [Petitioner] made her
       put her mouth on his penis. She testified that while the anal sex only happened once,
       the touching with his hands and mouth happened often.

Mem. Op. 2-3, ECF No. 22-3.

II. ISSUES

       In sixteen grounds for relief, Petitioner’s claims fall within the following general categories:

(1) due process (grounds two, five, seven, and eight); (2) abuse of discretion (ground ten); (3)

ineffective assistance of counsel (grounds one, three, four, six, nine, eleven, twelve, and thirteen);

and (4) defective indictment (grounds fourteen, fifteen, and sixteen). Pet. 6-7, 11-18, ECF No. 1.

III. RULE 5 STATEMENT

       Respondent asserts that Petitioner’s ineffective-assistance-of-trial-counsel claim that counsel

failed to object to errors in the court’s charge under category (3) and his defective-indictment claims

under category (4) are unexhausted and procedurally barred from the Court’s review because they

were not raised in state court. Resp’t’s Answer 9-13, ECF No. 20. She does not otherwise assert that

the petition is successive or barred by the federal statute of limitations.

IV. EXHAUSTION

       Petitioners seeking habeas-corpus relief under § 2254 are required to exhaust all claims in

state court before requesting federal collateral relief. 28 U.S.C. § 2254(b)(1); Fisher v. Texas, 169

F.3d 295, 302 (5th Cir. 1999). The exhaustion requirement is satisfied when the substance of the

federal habeas claim has been fairly presented to the highest court of the state. O’Sullivan v.

Boerckel, 526 U.S. 838, 842-48 (1999); Fisher, 169 F.3d at 302; Carter v. Estelle, 677 F.2d 427, 443

(5th Cir. 1982). In Texas, the highest state court for criminal matters is the Texas Court of Criminal

Appeals. Richardson v. Procunier, 762 F.2d 429, 431-32 (5th Cir. 1985). Therefore, a Texas prisoner


                                                   3
may satisfy the exhaustion requirement by presenting both the factual and legal substance of a claim

to the Texas Court of Criminal Appeals in either a petition for discretionary review or a state habeas-

corpus proceeding pursuant to article 11.07 of the Texas Code of Criminal Procedure in a

procedurally proper manner. See TEX. CODE CRIM. PROC. ANN. art. 11.07 (West 2015); Depuy v.

Butler, 837 F.2d 699, 702 (5th Cir. 1988).

       Contrary to Respondent’s assertion, a review of the state court records reveals that

Petitioner’s ineffective-assistance claim was raised in his second state habeas application, which was

considered by the state courts. SHR03 7, ECF No. 22-27. Consequently, the claim is addressed in

this opinion to the extent it was exhausted in state court.

       A review of the record also reveals that Petitioner raised his defective-indictment claims

under grounds fourteen, fifteen, and sixteen in his third state habeas application, which was

dismissed as a subsequent application by the Texas Court of Criminal Appeals. SHR05 7-11, ECF

No. 22-32. A state prisoner is procedurally barred from obtaining federal habeas review of a claim

raised in a state habeas application that was dismissed as subsequent, absent a showing of cause for

failing to raise the claim in an initial state habeas application and prejudice or a showing that he is

actually innocent of the crime(s) for which he stands convicted. See Sawyer v. Whitley, 505 U.S. 333,

338 (1992); Ylst v. Nunnemaker, 501 U.S. 797, 801-07 (1991); Smith v. Johnson, 216 F.3d 521, 523-

24 (5th Cir. 2000). Petitioner provides no excuse for his failure to properly exhaust the claims in

state court nor has he asserted, much less made a convincing showing, of actual innocence. In his

state habeas application, Petitioner explained that he did not raise the claims in his first state

application because the “errors and claims were unknown to [him] at the time of his previous filing,

therefore could not have been raised.” SHR05 5, ECF No. 22-32. However, Petitioner’s ignorance


                                                  4
of the law or the legal significance of certain facts does not constitute cause for excusing the

procedural default. See Saahir v. Collins, 956 F.2d 115, 118 (5th Cir. 1992). Consequently, his

claims under grounds fourteen, fifteen, and sixteen are procedurally barred from this Court’s review.

V. PROCEDURAL DEFAULT

       Under grounds seven, eight, and ten, Petitioner claims that his right to due process was

violated because the state produced evidence of an extraneous offense and made improper closing

argument and because the trial court abused its discretion in “admitting the cumulative hearsay

evidence” of the CARE Team nurse Brenda Crawford. Pet. 12-13-14, ECF No. 1. Although raised

in his state habeas application, the state habeas court found that these record-based claims could have

been raised on direct appeal, but were not, and thus were forfeited. SHR02 218, 226, ECF No. 22-25.

The Texas Court of Criminal Appeals has repeatedly held that claims that could have been raised

on direct appeal, but were not, may not be raised for the first time in a state habeas petition. See Ex

parte Gardner, 959 S.W.2d 189, 199-200 (Tex. Crim. App. 1998). Under the procedural default

doctrine, a federal court may not consider a state prisoner’s federal habeas claim when the last state

court to consider the claim expressly and unambiguously based its denial of relief on an independent

and adequate state procedural default. See Ylst, 501 U.S. at 802-04; Coleman v. Thompson, 501 U.S.

722, 729 (1991); Fisher, 169 F.3d at 300. “This doctrine ensures that federal courts give proper

respect to state procedural rules.” Glover v. Cain, 128 F.3d 900, 902 (5th Cir. 1997).

       The state court clearly relied upon firmly established and regularly followed state procedural

rules to recommend denial of these claims. See Aguilar v. Dretke, 428 F.3d 526, 535 (5th Cir. 2005);

Ex parte Banks, 769 S.W.2d 539, 540 (Tex. Crim. App.1989) (holding “the Great Writ should not

be used to litigate matters which should have been raised on appeal”). Therefore, absent a showing


                                                  5
of cause and prejudice or a miscarriage of justice, such showing not having been demonstrated, the

claims are procedurally barred from this court’s review. See Coleman, 501 U.S. at 750.

VI. DISCUSSION

        A. Standard of Review

        A § 2254 habeas petition is governed by the heightened standard of review provided for by

the Anti-Terrorism and Effective Death Penalty Act (AEDPA). 28 U.S.C. § 2254. Under the Act,

a writ of habeas corpus should be granted only if a state court arrives at a decision that is contrary

to or an unreasonable application of clearly established federal law as determined by the United

States Supreme Court or that is based on an unreasonable determination of the facts in light of the

record before the state court. 28 U.S.C. § 2254(d)(1)-(2); Harrington v. Richter, 562 U.S. 86, 100-01

(2011). This standard is difficult to meet and “stops short of imposing a complete bar on federal

court relitigation of claims already rejected in state proceedings.” Richter, 562 U.S. at 102.

Additionally, the statute requires that federal courts give great deference to a state court’s factual

findings. Hill v. Johnson, 210 F.3d 481, 485 (5th Cir. 2000). Section 2254(e)(1) provides that a

determination of a factual issue made by a state court shall be presumed to be correct. The petitioner

has the burden of rebutting the presumption of correctness by clear and convincing evidence. 28

U.S.C. § 2254(e)(1); Miller-El v. Cockrell, 537 U.S. 322, 340 (2003); Williams v. Taylor, 529 U.S.

362, 399 (2000).

        In this case, the state habeas court adopted the state’s proposed findings of fact and

conclusions of law relevant to Petitioner’s claims and the Texas Court of Criminal Appeals adopted

those findings in denying relief. Petitioner has failed to rebut the presumptive correctness of the state

courts’ factual findings with clear and convincing evidence; thus, this Court applies the presumption


                                                   6
of correctness to those findings, including the court’s credibility findings, in considering Petitioner’s

claims.4 See Richards v. Quarterman, 566 F.3d 553, 563-64 (5th Cir. 2009); Galvan v. Cockrell, 293

F.3d 760, 764 (5th Cir. 2002).

         B. Due Process

         Under grounds two and five Petitioner claims that, in violation of due process, the trial court

failed to “fully instruct the jury on the law [and] required elements of the charged offense” in counts

two and three of the indictment and to “give a specific unanimity instruction” as to each count in the

indictment.5 Pet. 6, 11, ECF No. 1. To warrant federal habeas relief on the basis of a violation of due

process due to an error in the trial court’s instructions to the jury, a court must find that the jury-

charge error rendered the entire trial fundamentally unfair. See Thompson v. Lynaugh, 821 F.2d

1054, 1060 (5th Cir. 1987) (citing Henderson v. Kibbe, 431 U.S. 145, 154-55 (1977)). It is not

enough to argue that the instruction was undesirable, erroneous, or universally condemned.

         The state habeas court found that the jury charge “discussed the elements of aggravated

sexual assault of a child under fourteen years of age in the application paragraphs”; “charged the jury

on five separate acts and required five separate verdicts”; and “required that the jury ‘unanimously

agreed upon a verdict.’” SHR03 22-23, ECF No. 22-27. Based on its findings, the state court

concluded that “the application paragraphs properly applied the law to the facts” and the jury charge



         4
          In his first state habeas proceeding, Petitioner submitted the affidavits of various family members providing
that Jane often lied to get her siblings in trouble; that Jane loved Petitioner and showed affection toward him; that
Petitioner could not have committed the offenses without being seen or heard by someone in the household; that Jane
confided in them that the alleged events did not happen; and that they would have been willing to testify on Petitioner’s
behalf. SHR02 35-39, ECF No. 22-24. The state habeas court impliedly found that the affidavits lacked credibility.
         5
          Respondent contends that these “record claims” are procedurally defaulted because they could have been, but
were not, raised on direct appeal. Although that is true, the state habeas court considered the claims on the merits and
did not expressly recommend denial of the claims on that basis. SHR02 225-26, ECF No. 22-25.

                                                           7
“properly instructed the jury that its decision must be unanimous.” Id. at 31. Petitioner fails to

establish that the instructions were improper under state law, much less that the charge rendered his

entire trial fundamentally unfair.

       C. Ineffective Assistance of Counsel

       Under grounds one, three, four, six, nine, eleven, and thirteen, Petitioner presents a laundry

list of ineffective-assistance-of-trial-counsel claims, which include the following:

       (1)     counsel failed to challenge or strike a biased juror, Mr. Nygaard;

       (2)     counsel failed to investigate and interview witnesses–specifically, his parents
               C.M. and H.M., his daughters C.T. and M.M., Jane’s mother C.S., and his
               friend Terry Kutch; failed to file a motion for discovery; failed to obtain
               Jane’s medical records, the CPS reports, and the grand jury testimony of
               outcry witness Lisa Parker; and failed to consult any medical experts for the
               defense or interview the state’s medical experts;

       (3)     counsel failed to interview and present C.S. as an alibi witness;

       (4)     counsel failed to impeach Jane with prior inconsistent statements;

       (5)     counsel failed to interview or call C.T. and M.M. and to make an opening
               statement;

       (6)     the cumulative effect of counsel’s errors prejudiced him; and

       (7)     counsel failed to object to errors in the trial court’s charge on guilt/innocence.

Pet. 6-7, 11-16, ECF No. 1.

       A criminal defendant has a constitutional right to the effective assistance of counsel at trial

and on a first appeal as of right. U.S. CONST. amend. VI, XIV; Evitts v. Lucey, 469 U.S. 387, 393-95

(1985); Strickland v. Washington, 466 U.S. 668, 688 (1984); Anders v. California, 386 U.S. 738, 744

(1967). See also Styron v. Johnson, 262 F.3d 438, 450 (5th Cir. 2001) (applying the Strickland

standard to ineffective-assistance claims against appellate counsel). An ineffective-assistance claim


                                                   8
is governed by the familiar standard set forth in Strickland v. Washington. 466 U.S. at 668. To

establish ineffective assistance of counsel under this standard, a petitioner must show (1) that

counsel’s performance fell below an objective standard of reasonableness, and (2) that but for

counsel’s deficient performance the result of the proceeding would have been different. Id. Both

prongs of the Strickland test must be met to demonstrate ineffective assistance. Id. at 687, 697.

       In applying this standard, a court must indulge a strong presumption that counsel’s conduct

fell within the wide range of reasonable professional assistance or sound trial or appellate strategy.

Id. at 668, 688-89. Judicial scrutiny of counsel’s performance must be highly deferential and every

effort must be made to eliminate the distorting effects of hindsight. Id. at 689. Where a petitioner’s

ineffective-assistance-of-counsel claims have been reviewed on their merits and denied by the state

courts, federal habeas relief will be granted only if the state courts’ decision was contrary to or

involved an unreasonable application of the Strickland standard in light of the state-court record.

Richter, 562 U.S. at 100-01 (quoting Williams, 529 U.S. at 410)); Bell v. Cone, 535 U.S. 685, 698-99

(2002). Thus, a federal court’s review of state-court decisions regarding ineffective assistance of

counsel must be “doubly deferential” so as to afford “both the state court and the defense attorney

the benefit of the doubt.” Burt v. Titlow, 134 S. Ct. 10, 13 (2013) (quoting Cullen v. Pinholster, 563

U.S. 170, 190 (2011)).

       Petitioner raised his claims in his first two state habeas applications, and the state habeas

judge, who also presided at trial, conducted a hearing by affidavit. Trial counsel, Lex Johnston,

responded to Petitioner’s allegations in an affidavit, in relevant part, as follows (all grammatical

and/or punctuation errors are in the original):

              Having been ordered by this Court to address each individual allegation stated
       in the Writ, I offer the following facts, which are from a combination of my

                                                  9
independent recollections about the events that occurred during this time period, a
review of my personal notes, and a review of the Clerk’s and Reporter’s Records.

        Ground One: Ineffective assistance of counsel: Trial counsel failed to strike
or challenge for cause a biased juror.

        [Petitioner] alleges that I was ineffective for failing to challenge venireman
number 36 for bias. Apparently, [Petitioner] believes that I should have objected to
this person adding additional information (“Trial counsel made no objection to Mr.
Nygaard’s request, nor did counsel ask why he wanted to change his answer.”)
Venireman 36 unequivocally stated that he could be impartial, therefore it would
have been frivolous for me to have challenged him for cause.

        I could have used a peremptory challenge, but there were others that I felt that
were worse that needed to be struck. After the conclusion of voir dire, I discussed the
strikes that I would make, and [Petitioner] signed the strike sheet (under seal in
court’s file) indicating his agreement and concurrence with my strikes. It is my
custom to discuss the strikes with my client and to ALWAYS have the client
participate in the process and ALWAYS have the client sign the strike sheet to
indicate his concurrence.

       Ground Three: Ineffective Assistance of Counsel: Failure to investigate and
adequately prepare for trial.

         [Petitioner] makes several assertions in this Ground. The first is that he
alleges that I never spoke with his parents, [C.M.] and [H.M.], [C.T.], [M.M.], or
[C.S.] prior to trial. While it is true that I did not speak with [C.T.] or [M.M.] prior
to trial, I do not feel as if either of those people could have provided me with
relevant, trustworthy information about this case. While both have now provided
affidavits that espouse the exculpatory evidence that they say they could have
provided, these statements are still unbelievable. [C.T.] was 13 years old when she
signed her affidavit in February 2016. This would have made her 11 years old at the
time of the trial and about 5 years old at the time of the alleged offense. While her
current statement that “on two separate occasions, [Jane] confided in me that the
alleged events did not happen” is nice, in my professional opinion, it would have
been inadmissible in the trial under the Texas Rules of Evidence. Based upon my
discussions with [Petitioner], I was aware of this witness and what limited
information she could provide.

        I also made the decision not to speak with [M.M.]. In my opinion, she could
do nothing to help with the defense. If her testimony was to be used, it was to show
that she was a liar, no matter what she testified about. She is the person who initiated
this case in the first place by reporting that the [Petitioner] was “messing” with
[Jane]. [M.M.] has provided an affidavit as well. Her statements that “[Petitioner]

                                          10
couldn’t have assaulted [Jane] without being seen or heard because there was at least
five other people in the house most of the time” would mean that she was lying to
Investigator Abbott when she initially reported the abuse in the house or that she is
lying now. In the end, [M.M.] wasn’t even in the household at the time the offenses
were alleged to have occurred, so anything she had to say would not have been
relevant to the facts of the case.

         As for [C.S.] and [Petitioner’s parents], I understand that they have all
provided affidavits. I feel for them, but their desire to assist their loved one does not
make it proper for them to lie. I spoke to [C.S.] on more than one occasion both
before and after [Jane]’s diary was delivered to me. Had she not answered the
questions in direct examination the way she did, I was prepared to extensively cross
examine[] her, but when she ended her testimony with stating that she didn’t believe
her own daughter about the allegations, I decided that there was nothing else that I
could accomplish with her. Her affidavit states that “[Petitioner] was always in my
sight” and other allegations that would make it impossible for him to have committed
the offense, but her testimony at trial clearly states that there WAS at least one
instance where he was alone with [Jane] at night while C.S. was asleep and awakened
by a frightened and crying child which caused her to make sure that the children were
never alone with him again.

         [Petitioner’s parents C.M. and H.M.] are clearly upset that their son has been
convicted and sentenced to prison for a long time. Both provided [Petitioner] with
affidavits that state that I never spoke to them before the trial and that I made
statements to them during the trial about punishment. The statement by H.M. that
“Mr. Johnston told me that [Petitioner] would only get fifteen years and do only half
of that” makes it pretty clear that they either do not know the truth or will say
anything that they believe will help their son. The bare minimum that [Petitioner]
could have been assessed was 15 years and this Court knows that it is virtually
unheard of that someone would get the minimum. And, the chance of any person
convicted of a 3g offense like this getting out on the first parole hearing is also not
likely to happen. I have never told anyone that they would get the minimum in a trial
like this and I certainly have never told anyone that he would only serve a set amount
of time. I spoke with both [parents] on more than one occasion from the beginning
of my representation through trial. I called both of them as witnesses during the trial
and if I had not discussed the case with them ahead of time, I would not have known
what questions I wanted to ask. As for not calling either of them as witnesses during
the punishment phase, I did explain to them that if they did not acknowledge that the
jury found the [Petitioner] guilty and tell the judge that they accepted that judgment,
it would not do any good. Both of them wanted to tell the court that he was innocent
and I made the decision not to present that evidence.

       In his second allegation, [Petitioner] alleges that I drafted a motion for
discovery but failed to file it with the court. That is true. I am satisfied that I received

                                            11
all discovery items that I am entitled to receive and filing the motion and, even
getting the motion granted, would not have gotten me any additional evidence.

        In his third allegation, [Petitioner] alleges that I did not receive medical
records (SANE examination) until 5 days prior to the trial. There is nothing in the
report that surprises me and nothing to indicate that anything in the report would
have been helpful to his defense.

       In his fourth allegation, [Petitioner] alleges that Lisa Parker testified at the
grand jury and that the state’s two witnesses used in trial were not proper outcry
witnesses. He may have forgotten that I objected to the state’s outcry witnesses.

        In his fifth allegation, [Petitioner] alleges that I failed to interview any of the
state’s witnesses before trial and that I did not consult with any medical experts. I
have interviewed and cross-examined Joy Hallum, Brenda Crawford, and Jennifer
Abbott on numerous occasions and know how they will answer questions. I had their
reports and knew that they would testify as they would in their reports and I knew
what areas I could and could not challenge them. There was no reason to obtain a
medical expert in a case like this.

        In his sixth allegation, [Petitioner] alleges that my only investigation into his
case was my “brief” conversations with him and reviewing the state’s file. As
evidence of this, he provided the court with a copy of my invoice. I admit that I have
never annotated every single thing that I have done on a case. Until now, I have never
seen the need to document every time I pick up the telephone to have a 30 second
conversation or think about a case. I have never intended to get rich by accepting
court appointments. I changed my college major from accounting because I don’t like
to keep track of every detail, but, thanks to [Petitioner], I will start. [Petitioner] also
alleges that the wording on my billing statement should be considered to be Gospel
of what exactly I did on his case. I hate to disappoint, but my calendaring and
accounting software that I used at that time was designed for larger firms and most
of the events (which had to be created in the software) are generalizations and,
frequently, are hints for me to know what is going on. For example, when the event
“File Subpoena” comes up, it is automatically generated a set number of days
following the event “Status Conference.” It is a hint for me to file subpoenas if I have
them AND to check the clerk’s file to see what subpoenas have been filed by the
state. According to my billing statement, I never actually got the medical records or
any of the state’s motions because none of those things are mentioned in my bill.

       Ground Four: Ineffective Assistance of Counsel: Failure to interview and
present [Petitioner]’s alibi witness

        [Petitioner] alleges for a second time that I never interviewed [C.S.]. He
alleges that she was his alibi witness and that I didn’t cross-examine her about the

                                            12
alibi. As stated before, I did speak with [C.S.]. I also spoke with [Petitioner] at great
length about the term “on or about” when it is used in an indictment alleging a crime
against a child. His desired alibi, as I told him numerous times, was not believable.
[C.S.] testified that there was, in fact, times when he WAS alone with the children
when people were asleep. Having her then testify that there was never a single time
that he was not in her sight when children were in the house would have gone over
like the proverbial lead balloon. His mother testified about the unlikelihood of this
happening because of her illness and his father testified about it when he said that he
never heard anything like crying or arguing or anything else while he was asleep.

       Ground Six: Ineffective Assistance of Counsel: Failure to impeach state
witness, [Jane], with prior inconsistent statements.

        In my professional opinion, I believe that the testimony of others related to
different stories and different versions of the stories is more effective than cross
examining a child over it. I made the tactical decision to allow the record to speak to
the jury about her credibility.

        Ground Seven: Trial counsel failed to request an instruction to disregard
[C.S.’s] testimony regarding [Petitioner]’s previous incarceration

        I did not believe that this extraneous offense testimony was important and the
more that I made a big deal about it, the more the jury, in my opinion, would make
a big deal about it especially because I know that this was not egregious enough to
even come close to creating a mistrial.

        Ground Eight: Due process violation; State’s closing argument injected new
facts into the record and the court abused its discretion in overruling the related
objections.

        While this is mainly about the court’s error, [Petitioner] also alleges that
“counsel failed to request a mistrial” and that “counsel failed to object to this instant
statement.” I know that many, many things in closing argument are, arguably,
objectionable. However, in my professional opinion, objecting too many time[s] over
nit-picky things, regardless of whether they could possibly be sustained, during
closing argument is counter-productive. I made the tactical decision to leave some
things alone in order to not get into a “objection contest” with the prosecutor, which
would result in objections during my closing argument that would negatively affect
my client.

         Ground Nine: Ineffective Assistance of counsel: failure to present two
critical witnesses and make opening statement

        [Petitioner] explains that I failed to call [C.T.] as a witness to state that [Jane]

                                            13
       had recanted her story. He explains in his “Facts Supporting Ground” that I told him
       that the testimony would be inadmissible and that I refused to call this witness
       despite his objections. At least part of that is true. I did refuse to call [C.T.] as a
       witness. I did tell him that the testimony would be inadmissible. He did not object at
       that point, but even if he did, I made the decision to call the witnesses that I chose
       to call.

               [Petitioner] again alleges that I failed to interview or call [M.M.] as a witness.
       As previously stated. I made the decision to not call her as a witness because any
       statement that she made to benefit [Petitioner] would have been a statement that she,
       herself, was a liar.

              [Petitioner] also complains that I did not make an opening statement. I
       frequently do not.

              Ground Eleven: Cumulative Error: Denial of due process due to cumulative
       error making trial fundamentally unfair

             [Petitioner] alleges that the cumulative effect of his prior complaints, if they
       had merit, constitute a denial of his right to a fair trial. I reiterate the previous
       answers.

                 Further, in [Petitioner]’s affidavit, he indicates that I “discredited [his] only
       witness by introducing his criminal history and calling him a ‘liar by profession.’”
       This is true. As the court is now aware, I represented Mr. Kutch on many of his prior
       felony offenses, all of which were crimes of moral turpitude. Had I not talked about
       his prior criminal record, the state certainly would have and I would have been the
       one discredited. When I have a witness with a past, including my own client, I will
       bring out everything possible that could be used to impeach him because I believe
       that it is better for a person to admit that they’ve had problems ahead of time than to
       have the District Attorney come back and ask “are you the same person convicted of
       theft on such and such date?” Mr. Kutch new that this was going to happen because
       he and I discussed the attorney client relationship and what I could and couldn’t do
       without his express consent.

               [Petitioner] and the affiants that he has provided do not seem to remember the
       facts of the case and are grasping at straws in an effort to gain his release. With the
       exception of [C.T.] and [M.M.], their testimony at trial actually helped to convict the
       [Petitioner]. While they swear, in their affidavits, as to what they would have
       testified, they failed to mention what the[y] said when they DID testify. While I
       would have hoped for a different outcome, the testimony of his family, in my
       opinion, is what truly doomed him.

SHR02 164-70 (emphasis in original) (record citation omitted).

                                                   14
        Based on counsel’s affidavit, which the court found credible, the documentary record, and

his own recollection of counsel’s performance at trial, the state habeas court entered factual findings,

too numerous to list here, consistent with counsel’s affidavit and/or supported by the record, which

were later adopted by the Texas Court of Criminal Appeals. SHR03 16-22, ECF No. 22-27. Based

on those findings, and applying the Strickland standard, the state habeas court concluded that

Petitioner had failed to prove that counsel’s representation was deficient or that but for counsel’s acts

or omissions there was a reasonable likelihood that the outcome of his trial would have been

different. Id. at 26-30.

        Relying on the presumptive correctness of the state courts’ factual findings, and having

independently reviewed Petitioner’s ineffective-assistance-of-trial-counsel claims in conjunction

with the state court records, the state courts’ application of Strickland was not objectively

unreasonable under the doubly-deferential standard applied to such claims. Petitioner’s claims are

largely conclusory, with no legal and/or evidentiary basis, refuted by the record, involve strategic and

tactical decisions made by counsel, or would have required counsel to make frivolous requests,

motions, or objections, all of which generally do not entitle a state petitioner to federal habeas relief.

See, e.g., Strickland, 460 U.S. at 689 (providing strategic decisions by counsel are virtually

unchallengeable and generally do not provide a basis for postconviction relief on the grounds of

ineffective assistance of counsel); Charles v. Thaler, 629 F.3d 494, 502 (5th Cir. 2011) (providing

counsel’s decision not to object to adverse witness testimony was not an unreasonable trial strategy

when doing so would draw undue attention to that harmful testimony); Johnson v. Cockrell, 306 F.3d

249, 255 (5th Cir. 2002) (providing counsel is not required to make futile motions or frivolous

objections); Evans v. Cockrell, 285 F.3d 370, 377 (5th Cir. 2002) (providing petitioner must “bring


                                                   15
forth” evidence, such as affidavits, from uncalled witnesses, including expert witnesses, in support

of an ineffective-assistance claim); Green v. Johnson, 160 F.3d 1029, 1037, 1042 (5th Cir. 1998)

(providing “[m]ere conclusory allegations in support of a claim of ineffective assistance of counsel

are insufficient to raise a constitutional issue”); Teague v. Scott, 60 F.3d 1167, 1172 (5th Cir. 1995)

( providing counsel’s actions during voir dire are considered to be a matter of trial strategy); Gilliard

v. Scroggy, 847 F.2d 1141, 1147 (5th Cir. 1988) (providing decision whether to make an opening

statement is “the essence of a strategic choice”); Murray v. Maggio, 736 F.2d 279, 282-83 (5th Cir.

1984) (providing complaints of uncalled witnesses are not favored in federal habeas review and a

petitioner must overcome a strong presumption that counsel’s decision whether or not to call a

particular witness was a strategic one); Smith v. Maggio, 696 F.2d 365, 367 (5th Cir. 1983)

(providing “[c]ounsel had no duty to file pretrial motion, because the prosecutor established an open

file policy that made the filing of discovery motion or Brady requests pointless); Reed v. Vannoy,

703 Fed. App’x 264, 270 (5th Cir.) (providing counsel is not ineffective for failing to impeach child

sexual-abuse victims if impeachment could lead to adverse outcome), cert. denied, 138 S. Ct. 564

(2017) . Further, because Petitioner fails to establish separate acts of deficient performance, it

necessarily follows that relief is not warranted under a cumulative Strickland analysis.

        Similarly, Petitioner failed to demonstrate deficient performance by counsel and prejudice

on appeal. Under ground twelve, Petitioner claims that his appellate counsel was ineffective by

failing to raise one or more of the claims presented in this petition. Pet. 15, ECF No. 1. However,

appellate counsel is not required to raise every conceivable argument urged by his client on appeal,

regardless of merit. Smith v. Robbins, 528 U.S. 259, 287-88 (2000). It is counsel’s duty to choose

among potential issues, according to his judgment as to their merits and the tactical approach taken.


                                                   16
Jones v. Barnes, 463 U.S. 745, 749 (1983).

       Petitioner was represented by Wes Ball on appeal, who responded to Petitioner’s allegations

in an affidavit as follows:

               I have received and reviewed an Application for Writ of Habeas Corpus in the
       instant case filed by my former client, [Petitioner]. [Petitioner] claims that he was not
       provided effective assistance of counsel during his appeal. The writ also complains
       of his representation at trial by the Honorable Lex Johnston. I have reviewed briefs
       filed with the Texas appellate courts, the resulting opinions and decisions of those
       courts, my files and notes to assist in my recollection of the events related to
       [Petitioner]’s representation.

               ...

                Following my appointment for the appeal, I obtained the trial record which
       consisted of the record of the Tarrant County District Clerk and the official transcript
       of all proceedings prepared by the official court reporter. I read and reviewed these
       records from the trial, making notes of any possible errors as I went along. My review
       of these records identified only one potential trial error that was viable to raise in
       [Petitioner]’s appeal. There were other matters that conceivably could have been
       raised as error had those matters been preserved with an objection and adverse ruling
       by the trial court.

               [Petitioner] did correspond with me advising of his desire to raise as an error
       some brief testimony by a witness that he had previously been incarcerated. I had
       seen that testimony during my review of the trial record. . . . I went back and looked
       at the record as I had not identified this as a viable issue to raise on appeal. My
       second review of this issue confirmed my earlier opinion that the error, if any, had
       not been preserved on appeal. I advised [Petitioner] of this problem by letter which
       included a copy of the pages of the transcript that pertained to this issue. I received
       further correspondence from [Petitioner] indicating that he did not agree. I advised
       [Petitioner] that an attorney may not advance a claim that is without legal merit. . .
       .

                Under Texas Law, the rules of Appellate procedure and the applicable case
       law have long stood for the proposition that error is not a basis for reversal on appeal
       unless the error is preserved. This requires an objection with an adverse ruling, or if
       the objection is sustained, a request for a curative instruction to the jury with an
       adverse ruling, or if a curative instruction is given, a motion for mistrial. In this case,
       the trial record showed that there was an objection and that objection was sustained.
       There was no further relief requested and thus this possible error was not preserved
       and would not be a viable issue to raise on appeal. Additionally, this type of error,

                                                   17
had it been preserved, is typically considered harmless on appeal where it is not
repeated or capitalized on by the prosecution. Neither of these events occurred.

        [Petitioner] raises in his “Ground Twelve” a claim of ineffective assistance
of Appellant Counsel for failure to present issues on direct appeal. His ground for
relief appears to be broken down into subparts. He complains that I did not present
on appeal a ground concerning a biased juror. A review of the trial record and my
notes indicates that there was no error in jury selection as all of the jury peremptory
challenges were agreed to. There was no preservation of any error during jury
selection as no complaint was made that was not addressed. Second guessing trial
counsel on suitable jurors will not stand as a basis for appeal and fails to consider
such matters as trial strategy which is frequently absent from the trial record.
Therefore, in my professional judgment, this issue was not an issue that could be
raised on appeal and if raised would have been completely without merit.

        [Petitioner] next complains that I did not raise as an issue on appeal error in
the jury instructions. It appears that in the jury instructions, the offenses of
aggravated sexual assault of a child was first defined in the abstract portion of the
charge. [Petitioner] appears to be correct in his assertion that the abstract portion of
the charge did not include the theories of prosecution set out in Counts 2 and 3 of his
indictment. However, those theories were set out in full in the charging or application
paragraphs for Counts 2 and 3, correctly requiring all of the essential statutory
elements of the offense be found beyond a reasonable doubt before a verdict of guilty
would be proper. There was no objection lodged to the jury charge by either party to
the lawsuit, nor were there any requested jury instructions proposed. Therefore, no
error on this point was preserved. Accordingly, this error falls under Texas Rule of
App. Proc. 44.2(b) and would have been disregarded as a point on appeal. It was not
ineffective assistance of counsel to raise this as a point of error.

        [Petitioner] next complains that I did not raise on appeal a claimed failure that
the jury instructions submitted, did not require a unanimous verdict. [Petitioner]
points out in his complaint that the instructions direct the jury to certify to their
verdict after they have “unanimously agreed upon a verdict.” This instruction
adequately advised the jury that their verdict must be unanimous. Additionally, there
was no objection lodged to the jury charge by either party to the lawsuit, nor were
there any requested jury instructions proposed. Therefore, no error on this point was
preserved. Accordingly, this error falls under Texas Rule of App. Proc. 44.2(b) and
would have been disregarded as a point on appeal. It was not ineffective assistance
of counsel to raise this as a point of error.

        [Petitioner] next complains concerning inadvertent testimony of a witness,
where error was not preserved. I have addressed that issue earlier in this affidavit. His
next complaint was for not raising matters he describes injecting new facts into the
record. His complaints center on some aspects of the States’ final arguments to the

                                           18
       jury. A review of these complaints, as I understand them, do not disclose anything
       that would have merit as an issue on appeal. The large majority of the arguments for
       which he complains were within the confines of permissible argument and most of
       the arguments were made with no objection. Other arguments of which he complains
       were not preserved by objection and Court ruling. In my professional judgment, none
       of these arguments rising to the level of a point of error that had any merit on appeal.

              [Petitioner] finally complains about the testimony of Sexual Assault Nurse
       Examiner Crawford. The record showed an objection under Texas Rule of Evid. 403
       which was overruled. It is difficult to determine what the point of error is on this
       issue after reading [Petitioner]’s complaint. The objection that was lodged and
       overruled was a proper ruling by the Court to the objection that was made and thus
       was not error. Nurse Crawford did testify concerning statements of the victim made
       to her pursuant to her examination of the victim. If his complaint is that these
       statements are hearsay, there was no preservation of this alleged error. If there had
       been such an objection, the trial court would have properly overruled that objection
       pointing to the medical diagnosis exception to the hearsay rule set out in Texas Rule
       of Evidence 803(4) and the substantial body of case law on this issue. Therefore,
       there was no error here with any merit to be raised on appeal.

               Despite there being no error in the matters proposed by [Petitioner], I did
       manage to find a point of error that I believed had sufficient merit to be raised on his
       appeal. This point of error concerned the improper admission of outcry testimony. I
       argued that the allowance of two outcry witnesses to describe the same act of
       aggravated sexual assault was in violation of the outcry statute. The Court of Appeals
       on affirming the conviction essentially assumed our point of error was meritorious
       and affirmed the case finding the error to be harmless error. After the conviction was
       affirmed in the Court of Appeals, I then proceeded to file a Petition for Discretionary
       Review with the Texas Court of Criminal Appeals. The Texas Court of Criminal
       Appeals refused our petition. This decision essentially concluded my representation
       of [Petitioner] in his direct appeal. It was my professional opinion that there was no
       Federal Constitutional basis in the error raised on direct appeal, thus making a
       Petition for Writ of Certiorari to the United States Supreme Court an effort in futility.

               My representation of [Petitioner] in his appeal was not ineffective. I provided
       [Petitioner] with effective assistance of counsel. I am aware of no action that could
       have been taken that would have changed the outcome of the appeal.

SHR02 123-28, ECF No. 22-24.

       Based on counsel’s affidavit, which the court found credible, and the documentary record,

the state habeas court entered the following factual findings relevant to the issue:


                                                  19
102.   Hon. Ball read and reviewed the clerk’s records and reporter’s records in
       preparation of his brief.

103.   [C.S.] testified twice that [Petitioner] had been incarcerated.

104.   Both defense objections to [C.S.’s] testimony were sustained.

105.   After his objections were sustained, defense counsel did nothing further.

106.   Hon. Ball concluded that any error regarding [C.S.’s] testimony that
       [Petitioner] had been incarcerated was not preserved.

107.   Mr. Nygaard asserted that he could be impartial.

108.   Defense counsel asked no further questions of Mr. Nygaard.

109.   Hon. Ball concluded that there were no errors during the jury selection that
       had been preserved.

110.   Defense counsel only objected to the verdict form and requested that the form
       be reversed.

111.   There was no objection to the jury charge and no requested jury instruction
       was submitted.

112.   Hon. Ball concluded that no error in the jury charge had been preserved.

113.   The jury instruction charged the jury on five separate acts and required five
       separate verdicts.

114.   The jury charge required that the jury “unanimously agreed upon a verdict.

115.   Hon. Ball concluded that the jury instruction adequately advised the jury that
       its verdict must be unanimous.

116.   The State argued that the victim had no reason to lie.

117.   Defense counsel objected the first time the State argued that the victim had
       no reason to lie, but the objection was overruled.

118.   Hon. Ball did not raise on direct appeal the issue that the State argued that the
       victim had no reason to lie because he concluded it was within the confines
       of permissible argument.


                                          20
        119.    Brenda Crawford testified about the victim’s history regarding sexual abuse
                which was taken as part of the medical examination.

        120.    Hon. Ball did not raise on direct appeal that Ms. Crawford’s testimony was
                inadmissible hearsay because her testimony was admissible under the medical
                diagnosis exception.

SHR03 24-26, ECF No. 22-27 (record citations omitted).

        Based on its factual findings, which were also adopted by the Texas Court of Criminal

Appeals, and applying the Strickland standard, the state court concluded that Petitioner had failed

to prove that counsel’s representation was deficient or that but for counsel’s alleged omissions there

was a reasonable likelihood that the outcome of his appeal would have been different. Id. at 32-34.

        Relying on the presumptive correctness of the state courts’ factual findings, and deferring to

the state court’s resolution of state evidentiary matters, the state courts’ application of Strickland was

not objectively unreasonable under the doubly-deferential standard applied to such claims. It is

counsel’s duty to choose among potential issues, according to his judgment as to their merits and the

tactical approach taken. Jones v. Barnes, 463 U.S. 745, 749 (1983). Petitioner fails to raise any

meritorious claims upon which he would have prevailed on appeal. Prejudice does not result from

appellate counsel’s failure to assert meritless claims or arguments on appeal. See United States v.

Wilkes, 20 F.3d 651, 653 (5th Cir. 1994).

        For the reasons discussed, Petitioner’s petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2254 is DENIED. A certificate of appealability is also DENIED.

        SO ORDERED on this 24th day of January, 2019.


                                                        _____________________________________
                                                        Reed O’Connor
                                                        UNITED STATES DISTRICT JUDGE


                                                   21
